 SERVICO, INC.Servico,Inc., d/b/a Holiday Inn, Pittsburgh,ParkwayWest,CarnegieandHotel and Restaurant Employ-ees and Bartenders International Union,Locals237-188,AFL-CIO,Petitioner.Case 6-RC-6725November 5, 1974DECISION ON REVIEW AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOOn June 19, 1974, the Regional Director for Re-gion 6 issued a Decision and Direction of Election inthe above-entitled proceeding, in which he found ap-propriate a unit including "all full-time and regularpart-time maids, porters, and the houseman-mainte-nanceman," employed by the Employer at its Carne-gie,Pennsylvania, motel and restaurant facility, ex-cluding all other employees. In accordance with Sec-tion 102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, theEmployer filed a timely request for review of the Re-gional Director's decision on the grounds,inter aha,that the unit found constitutes a departure from offi-cially reported Board precedent.The Board, by telegraphic order dated August 5,1974, granted the request for review and stayed theelection pending decision on review.' Thereafter theEmployer filed a brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thisproceeding, including the Employer's brief on re-view,with respect to the issues under review andmakes the following findings:The Petitioner sought to represent a unit of ap-proximately 20 full-time and part-time maids at theEmployer's Carnegie, Pennsylvania, facility.' TheRegional Director broadened the requested unit ofmaids to include five porters, a houseman-mainte-nanceman, and an inspectress on the grounds thatthose employees perform work which is similar orsubstantially related to the housekeeping functionengaged in by the maids. The Employer contendsthat the employees in the unit found appropriate lacka sufficient distinct community of interest apart fromother employees to warrant a separate unit and thatiA timely request for review of the Regional Director's decision was alsofiled by the Petitioner contending that the Regional Director erroneouslyincluded the porters in the unit found appropriate Said request for reviewwas denied by telegraphic order dated August 5, 19742 Petitioner also expressed a willingness to proceed to an election in alter-native units of less than an overall unit of the employees herein651the only appropriate unit consists of all the employ-ees at the Employer's facility. For the reasons statedherein, we agree.The Employer operates a motel and restaurant lo-cated at Carnegie, Pennsylvania, which is comprisedof two buildings connected by partially coveredwalkways. One of the buildings contains the 159 mo-tel guestrooms, two small banquet rooms, a mainte-nance shop, and a basement laundry room. Theother contains the lobby, the motel and restaurantoffices, the front desk, additional banquet rooms, adining room, a kitchen, and a bar.The approximate 80 employees at the Carnegie lo-cation are under the overall supervision of InnkeeperWilliam Jones. Reporting to Jones are HousekeeperJoanneWilson, who directly supervises the maidsand the houseman-maintenanceman, and AssistantInnkeeper Al Pugliano, who assists Jones in supervis-ing all other employees, including the porters.The Regional Director in reaching his unit deter-mination found that the excluded employees per-formed functions and possessed interests apart fromthose of the housekeeping employees. However, ourreview of the record reveals that there exists a degreeof overlap among the duties and functions of the em-ployees included in the unit and certain of those ex-cluded and that other factors exist which militateagainst the finding of a separate unit of housekeepingemployees. Thus, the porters, included in the unit,spend the majority of their time driving theEmployer's van to and from the airport and the mo-tel.At times, they also work behind the front deskand partially check in guests,' and they regularly de-liver room service to the guestrooms.4 Desk clerks,excluded from the unit, also drive the Employer'svan to and from the airport on occasion and, like theporters and busboys, are utilized to deliver room ser-vice to the guestrooms. A desk clerk may also becalled upon to clean a guestroom if the maids are offduty and a porter is unavailable.'The record further reveals that the cleaning dutiesof housekeeping employees are not limited solely tothe cleaning and preparation of motel guestroomsbut extend to other areas of the facility. Porters areutilized to clean the kitchen, dining room, lobby, andrestrooms. Three of the maids, referred to as "main-tenance girls," clean the banquet rooms, the lobby,and other areas in the commercial building. Two ofThe record discloses that one employee regularly functions both as adesk clerk on certain days and as a porter on others4 The porters share this function equally with busboys and both of thesegroups may also deliver or change items such as mattresses, bedboards, andcribs5Although the record is silent as to the frequency of these occurrences,testimony of the Employer's innkeeper reveals that it is not unusual for adesk clerk to clean a guestroom and that this duty is performed on a volun-tary basis214 NLRB No. 92 652DECISIONS OF NATIONALLABOR RELATIONS BOARDthemaids, referred to as laundry employees, cleanthe restaurant as well as the room linen. In addition,a restaurant night "cleanup man," excluded from theunit, cleans the dining room daily and does "heavy"work in the commercial building once or twice aweek. Furthermore, the houseman-maintenancemanassists themaintenanceman, who was excluded,when the latter performs major repairs.Wage rates for motel and restaurant employees aresubstantially similar,' as are the training periods re-quired for employees in various job classifications.'Pursuant to the Employer's policy to promote fromwithin, numerous transfers and promotions have oc-curred among employees.' The record also disclosesthat there is one payroll and bookkeeping system anda common payday. Time records for all employees6Wage rates for the employees herein are as follows maids$1 85-2 20,porters $1 90,night cleanup man $2,dishwashers$175, dining room cash-ier $2 25,desk clerks$2 25-2 35Waitresses earn $1 07 plus tips,and themaintenanceman$600 per month7 Training periods for the various job classifications are as follows por-ters and the houseman-maintenanceman 1-2 weeks,maids and waitresses 2weeks, busboys I week, hostess cashier 3 weeks, and the desk clerks 3-4weeks8The record shows that these transfers and promotions involve inter-change between job categories included in the unit and excluded from theunit by the Regional Director Thus, busboys have become desk clerks,maids have become desk clerks and waitresses,and dishwashers have be-come desk clerksare submitted on the same timesheet and fringe bene-fits including group insurance plans, vacations, holi-days, sick leave, and other benefits are virtually thesame for all employees .9In view of the foregoing, particularly the function-al relationship of employees included in the unit withthose excluded, the common working conditions, andfrequent contact inherent in such a facility, it doesnot appear that the housekeeping employees enjoy acommunity of interest sufficiently separate and dis-tinct from the other employees herein to warranttheir being represented separately. Rather, we find,in the circumstances herein, that only an overall unitof employees at the Employer's Carnegie, Pennsylva-nia, facility is appropriate.10 Accordingly, and as thePetitioner apparently does not seek an election in anoverall unit, we shall dismiss the petition herein.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.eAs found bythe RegionalDirector,maids,unlike other employees, whoreceive free uniforms and meals,must pay for a portion oftheirmeals anduniforms10Days Inn of America, Inc,210 NLRB 1035 (1974),West, Inc, d/b/aHolidayInn Southwest,202 NLRB 781 (1973)